Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The Amendment filed March 10, 2022 has been entered.  Claims 1-5, 7-13, and 15-20 are pending and are rejected for the reasons set forth below. 

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-5, 7-13, and 15-20 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 

Step 1
5.	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1-5, 7, and 8), a machine (claims 9-13, 15, and 16) and a manufacture (claims 17-20); where the machine and the manufacture are substantially directed to the subject matter of the process. (See e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1. 

Step 2A, Prong 1
6.	Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
	Claim 1 recites the abstract idea of: 
A method for implementing automatic transactions… the method comprising: 
establishing… a pool of digital assets as a [[smart contract]] …;
receiving a transaction event between a [[blockchain address]] associated with a particular user and the [[smart contract]], the transaction event comprising a transfer of a first digital asset between the [[blockchain address]] and the [[smart contract]], 
wherein the transaction event is for a [[blockchain]] ledger, 
wherein the transaction event is associated with the pool of digital assets and wherein the [[blockchain]] ledger includes: 
a plurality of transaction records for the pool of digital assets; and 
a plurality of accounts collectively owning the digital assets of the pool, 
wherein each account of the plurality of accounts owns a proportional portion of the digital assets; 
determining… an interest rate for the pool; and 
updating… an interest rate index for the pool based on the interest rate and a time since a last update.
	Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., here, managing a pool of assets). 

Step 2A, Prong 2
7.	Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which claim 1 is directed does not include limitations or additional elements that integrate the abstract idea into a practical application. 
	Besides reciting the abstract idea, the limitations of claim 1 also recite generic computer components (e.g., a computing device comprising at least one processor, a computer protocol, a blockchain network, a blockchain ledger, and a smart contract comprising code instructions). In particular, the recited features of the abstract idea are merely being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). 
	Additionally, claim 1 recites the limitations, “establishing the computer protocol on the blockchain network; and establishing, through the computer protocol, a pool of digital assets…” simply stating that the method is performed via a computer protocol on a blockchain network does not integrate the abstract idea into a practical application. Specifically, the claims do not provide any indication of an improvement to blockchain technology itself. Rather, the claims merely recite a generic computer protocol established on a blockchain network that is used to implement the abstract idea. 
	A similar argument can be made for the use of a “smart contract” within the claims. As stated in Paragraph 71 of the applicant’s specification, a smart contract generally refers to “a computer protocol that may perform a contract, such as transferring digital assets, based on automatically enforceable conditions.” The claims do not provide any indication of an improvement to smart contract technology itself. Rather, the claims simply apply generic smart contract technology to facilitate the transfer of assets between a user and a pool of digital assets, and manage an interest rate index for the pool.
	Therefore, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the additional elements are simply used as tools to perform the abstract idea.
	Thus, claim 1 does not include any limitations or additional elements that integrate the abstract idea into a practical application. As a result, claim 1 is directed to an abstract idea.
	
Step 2B
8.	Under the 2019 PEG step 2B analysis, the additional elements of claim 1 are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the recited additional elements (e.g., a computing device comprising at least one processor, a computer protocol, a blockchain network, a blockchain ledger, and a smart contract comprising code instructions) do not amount to an innovative concept since, as stated above in the Step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality such that they are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least Paragraphs 64-66 and 70-71). 
	Thus, claim 1 does not recite any additional elements that amount to “significantly more” than the abstract idea.

Additional Independent Claims
9.	Independent claims 9 and 17 are similarly rejected under 35 U.S.C. 101 for the reasons described below:
	Claim 9 recites limitations that are substantially similar to those recited in claim 1. However, the primary difference between claims 9 and 1 is that claim 9 is drafted as a system rather than as a method. Similarly, as described above regarding claim 1, claim 9 recites generic computer components (e.g. at least one physical processor and a physical memory comprising computer-executable instructions, a computer protocol, a blockchain network, a blockchain ledger, and a smart contract comprising code instructions) that are simply being used as a tool (“apply it”) to implement the abstract idea. Therefore, since the same analysis should be used for claims 1 and 9, claim 9 is not patent eligible (See Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).
	Claim 17 recites limitations that are substantially similar to those recited in claim 1. However, the primary difference between claims 17 and 1 is that claim 17 is drafted as a non-transitory computer-readable medium rather than as a method. Similarly, as described above regarding claim 1, claim 17 recites generic computer components (e.g. a non-transitory computer-readable medium and at least one processor of a computing device) that are simply being used as a tool (“apply it”) to implement the abstract idea. Therefore, since the same analysis should be used for claims 1 and 17, claim 17 is not patent eligible (See Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).

Dependent Claims
10.	Dependent claims 2-5, 7, 8, 10-13, 15, 16, and 18-20 are also rejected under 35 U.S.C. 101 for the reasons described below: 
	Claims 2 and 10 simply refine the abstract idea because they recite process steps that falls under the category of organizing human activity as described above regarding claim 1. Specifically, these claims state that the system detects an update event associated with the blockchain ledger and modifies an interest index. Such limitations fall under the category of fundamental economic principles and practices and/or commercial interactions. As a result, these claims do not add any additional element that integrates the abstract idea into a practical application, or amounts to significantly more than the abstract idea.
	Claims 3, 11, and 18 merely provide further definition to the “transaction event” recited in claims 1, 9, and 17. Simply stating that the transaction event comprises a series of steps for borrowing an amount from the pool of digital assets (e.g. determining whether a borrowing capacity of an account satisfies a collateral threshold, transferring an amount from the pool to the account, and updating the account based on the borrowed amount) merely adds steps to the abstract idea that fall under the category of certain methods of organizing human activity as described above regarding claim 1.
	Claims 4 and 12 merely provide further definition to the “borrowing capacity” recited in claims 3 and 11. Simply stating that the borrowing capacity is determined based on a collateral factor applied to an account asset balance of the account does not provide an indication of an improvement to any technology. Rather, this merely defines how the borrowing capacity is determined.
	Claims 5, 13, and 19 merely provide further definition to the “transaction event” recited in claims 1, 9, and 17. Simply stating that the transaction event comprises a series of steps for repaying an amount from the pool of digital assets to an account (e.g. calculating an interest fee, transferring the amount and the interest fee from the pool to the account, and updating a borrow balance of the account) merely adds steps to the abstract idea that fall under the category of certain methods of organizing human activity as described above regarding claim 1.
	Claims 7, 15, and 20 merely provide further definition to the “transaction event” recited in claims 1, 9, and 17. Simply stating that the transaction event comprises a series of steps regarding a liquidation function for exchanging a borrowed digital asset for a borrower's collateral (e.g. transferring the amount from the account to the pool, reducing a borrow balance for the account, and transferring the collateral asset from the account to the target account) merely adds steps to the abstract idea that fall under the category of certain methods of organizing human activity as described above regarding claim 1.
	Claims 8 and 16 merely provide further definition to the “amount” recited in claims 7 and 15. Simply stating that the amount is a proportion of the borrow balance for the account and determined based on a close factor does not provide an indication of an improvement to any technology. Rather, this merely defines how the amount is determined.
	Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).

Response to Arguments
11.	Applicant’s arguments filed March 10, 2022 have been fully considered. 

Arguments Regarding 35 U.S.C. 112(b)
12.	All pending rejections under 35 U.S.C. 112(b) have been withdrawn in response to the applicant’s amendments.

Arguments Regarding 35 U.S.C. 101
13.	Applicant’s arguments (Amendment, Pgs. 11 and 12) concerning the prior rejection of the claims under 35 U.S.C. §101, including supposed deficiencies in the rejection, are not persuasive for the following reasons.  Under the prior and current 101 analysis under 2019 PEG, the amended claims recite and are directed to a patent ineligible abstract idea, without something significantly more, for the reasons given above after consideration of the claimed features and elements.  The abstract idea has been restated herein in line with the 2019 PEG guidance and the amended claims.  Applicant is directed to the above full Alice/Mayo analysis in the 101 rejection. 
Additionally, on page 11 of their remarks, the applicant argues, “Under the 2019 PEG, the claims are not directed to any of the three groupings of abstract ideas… under Prong One of the step 2A. For example, the claims recite implementing automatic transactions on a blockchain network using a computer protocol. Such operations are concrete and are not directed to mental processes because a blockchain network is involved. Hence, the claims are patent eligible under Prong One of Step 2A.” The examiner respectfully disagrees. Specifically, the examiner notes that the claims recite a system/method for implementing transactions associated with a pool of digital assets, and managing an interest rate index associated with the pool of digital assets. Such limitations clearly recite an abstract idea regarding certain methods of organizing human activity (e.g., fundamental economic principles/practices and/or commercial interactions). Simply implementing the abstract idea on a blockchain network does not prevent the claims from reciting an abstract idea.
Additionally, on page 11 of their remarks, the applicant argues, “Nevertheless, even assuming arguendo that the claims are viewed as abstract under Prong One, the claims still are not abstract once claims are analyzed under Prong Two of Step 2A. The claims focus on automatic transactions on a blockchain network using a computer protocol, which is an improvement of operations of computers under Enfish because the claims are related to the improvement of network systems such as blockchains.” The examiner respectfully disagrees. Specifically, the examiner notes that simply applying blockchain technology to perform an abstract idea does not amount to a technical improvement to blockchain technology. As stated in the 101 rejection above, simply establishing a computer protocol on a blockchain network, and utilizing the computer protocol to establish/manage a pool of assets does not provide any indication of an improvement to the blockchain technology itself. The claims simply apply the blockchain technology to perform the abstract idea on a computer.
Therefore, for these reasons and the reasons given above, the rejection of these claims under 35 U.S.C. §101 is maintained. 

Citation of Pertinent Prior Art
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tachau (U.S. Pre-Grant Publication No. 20210049685): Describes a system/method for managing cryptocurrency. Cryptocurrency can be managed for borrowing, margin trading, and/or use as collateral. Cryptocurrency data can be monitored and validated for identifying events and performing actions related to management of cryptocurrency.
Wu (U.S. Pre-Grant Publication No. 20200143466): Describes a digital lending platform with both a decentralized architecture and a decentralized governance process which may address many problems of traditional finance.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM D NEWLON/Examiner, Art Unit 3696               

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696